Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regard to applicant’s remarks dated 3/15/2021 and beginning on page 9 directed at the amended independent claims 1, 13 and 14, the Examiner respectfully disagrees in part.  The ‘258 reference does check for whether a user is encoded in the document and either adds the logged in user if none is found or appends the logged in user if the original user, that is different than the logged in user, is found encoded therein.  The Examiner finds these limitations are present as argued lacking.  However, the Examiner does agree that ‘258 does not appear to make a determination as to permissions nor where, in the case that two (2) users have already been encoded in the document, permission to copy is not permitted.  
The Examiner though, does not find the remarks as discussed beginning on page 11 fully reflected in Figure 12.  There is no step S103.  There is a step S1203 but at this decision diamond only whether user information embedded in the document is available – not where authority to make a copy is evaluated.  The applicant states that “... as shown in the right-hand branch of Figure 12, in this example, when the user information is not already stored in the document, the system creates the user information, but does not make a determination as to whether copying by the user is allowed.” This appears to be analogously reflected in the ‘258 reference of S104-106 and then after the code is generated at S109 printing is executed [p0040].  In ‘258, when there is no user already encoded, there is no authorization determination either.  It is only when a user is already encoded therein is any permission determination made.  Thus, this appears to be the only difference in the instant application and the ‘258 reference other than already made of record [i.e. biometric information being encoded].
The remaining remarks directed at the dependent claims are based on amendments to their respective independent claims that have been amended each similarly and which have been discussed above.  Thus, no further remarks are presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “... in response to determining that the image of the document to be copied already includes the existing user information of the at least two user, determine that the document cannot be copied” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani (US PgPub 20120140258) in view of Endo et al., (US PgPub 20080028221) and in further view of Deguillaume et al. (US PgPub 20060075241).
Regarding claim 1: Kakutani discloses an image forming apparatus [Abstract], comprising: 
circuitry configured to receive an instruction, input by a user, for copying an image of a document [MFP is an apparatus comprising a scanning unit (e.g. a scanner) to capture an image ... user's instructing for copying a paper document, p0026 & p0041]; 
determine whether existing user information is already embedded in the image of the document [controlling unit determines whether user information is included in an original user information block of the obtained code information, p0031]; 
acquire biometric information of the user; and 
embed new user information in the image, the new user information including one of the biometric information of the user and information specifying the biometric information of the user [the controlling unit generates code information including the read log-in user information [i.e. first user] in the original user information block ... the controlling unit in S106 generates code information including the read log-in user information in the original user information block and no information in the latest user information block, p0033 & p0037]; and 
an image forming device configured to print the image having the new user information embedded, on a recording medium to output a copied image [the controlling unit synthesizes the generated code and captured image, and instructs the printing unit print the synthesized result, p0040], 
wherein the circuitry is further configured to when the user who input the instruction for copying of the image of the document is a first user, and the image of the document to be copied already includes the existing user information, which corresponds to a second user different from the first user [the controlling unit decodes the detected code to obtain code information, and stores the obtained code information. In S304, the controlling unit determines whether user information [i.e. second user] is included in the original user information block of the obtained code information, p0043], 
(1) determine whether copying by the first user is allowed, 
(2) in response to determining that the copying by the first user is allowed, embed the new user information of the first user in addition to the existing user information of the second user, in the image to be printed, and 
(3) in response to determining that the copying by the first user is not allowed, not perform copying; and2Application No. 16/689,254 
Reply to Office Action of December 24, 2020when the image of the document to be copied does not already include the existing user information, not determine whether copying by the first user is allowed, but embed the new user information of the first user in the image [the controlling unit determines that user information is not included in the original user information block when the information indicating that there is no user information is included in the original user information block ... the controlling unit generates code information including the read log-in user information [i.e. first user] in the original user information block ... When any code is not detected (S102:No) [i.e. no determination of copying restriction], the controlling unit in S106 generates code information including the read log-in user information in the original user information block and no information in the latest user information block, p0032-0033 & p0037].  
Kakutani does not disclose where the information of the user is biometric information and to (1) determine whether copying by the first user is allowed, (2) in response to determining that the copying by the first user is allowed, embed the new user information of the first user in addition to the existing user information of the second user, in the image to be printed, and (3) in response to determining that the copying by the first user is not allowed, not perform copying.
Endo discloses in a related system from the same field of endeavor [Abstract] to 
2Application No. 16/689,254(1) determine whether copying by the first user is allowed [the watermark generating component 22 determines whether or not the personal identification information Did can be acquired (Step S31). When determining that the personal identification information Did cannot be acquired, the watermark generating component 22 executes an error handling routine (Step S33), and then issues a request for display to the system controller 11 to cause the display unit 16 to display a message indicating that copying of the watermarked image data D1 is not allowed, p0066], 
(2) in response to determining that the copying by the first user is allowed, embed the new user information of the first user in addition to the existing user information of the second user, in the image to be printed [when determining that the personal identification information Did is acquired in the Step S31, the watermark generating component 22 adds both of the personal identification information Did and the system identification information Dis to the digital watermark data Dw before copying, thereby to generate new digital watermark data Dw' (Step S32). The watermark generating component 22 further generates a watermark pattern D3 based on the digital watermark data Dw' (Step S34), and provides the watermark pattern D3 to the image composition component 23. The watermark generation process is then ended. FIG. 12 schematically illustrates the watermark pattern D3 within which the digital watermark data Dw' is embedded. The digital watermark data Dw' includes information representing the number of times of copying ("first copy"), "Personal Identification Number: 123456" of personal identification information Did, "Division: Operation Division" and "Name: Jiro OKI" of the person who copies, "System Identification code: xyz5678-zz" of the system identification information Dis, and "Date and Time of Copying: Jan. 7, 2004 1:00 p.m.", in addition to the digital watermark data Dw before copying. The "Date and Time of copying" is provided on the basis of time data Dt supplied from the timer 25, p0067], and 
(3) in response to determining that the copying by the first user is not allowed, not perform copying [the watermark generating component 22 determines whether or not the personal identification information Did can be acquired (Step S31). When determining that the personal identification information Did cannot be acquired, the watermark generating component 22 executes an error handling routine (Step S33), and then issues a request for display to the system controller 11 to cause the display unit 16 to display a message indicating that copying of the watermarked image data D1 is not allowed, p0066].2Application No. 16/689,254
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani the support for determining whether a first user is allowed to perform copying and if so, append their information into the encoded data and if not allowed, to not perform the copy operation as disclosed by Endo because it insures only those authorized to make the copy are allowed to as well as providing copy tracing for security of the document as discussed by Endo in at least paragraph 0068.
Endo does not disclose where the information of the user is biometric information.
Deguillaume discloses in a related system [Abstract] where it is well-known that embedded user information can include biometric information of the user [The embedded data can contain information about the document ownership and its identification number, the computer name and IP-address, login access and network properties once logged in, the personal data of the author, including biometrical data (iris, fingerprint, photograph, voice sample), the date, time and place where the document was issued, the destination, etc., p0054].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani in view of Endo the support whereby the user information includes biometric information as disclosed by Deguillaume because it would allow for positive user recognition.

Regarding claim 2: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Kakutani does not discuss the manner in which the code information is applied to the document.
Endo discloses wherein the image forming device prints the new user information of the user on the recording medium in a manner that makes the printed user information invisible [utilizing a wave dot pattern ... watermark embedded unperceptively as shown in Figure 12, p0034].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani the support for watermarking the copy unperceptively [i.e. invisible] as demonstrated by Endo because it strengthens the integrity of the watermark to attack.
Deguillaume also discloses wherein the image forming device prints the user information of the user on the recording medium in a manner that makes the printed user information invisible [The technology described above can be simultaneously used with classical optically visible inks that include all printing technologies (inkjet, laser, dot matrix printers, printers with ribbon possibly containing inks with special properties, lithography, etc.) or invisible inks that cover both infrared and ultraviolet wavelength ranges, p0054].  

Regarding claim 3: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 2.
Neither Kakutani nor Endo specifically disclose wherein the image forming device prints the new user information of the user by using one of a toner, an ink, and a ribbon by which the new user information of the user can be read with infrared light or ultraviolet light.  
Deguillaume discloses wherein the image forming device prints the user information of the user by using one of a toner, an ink, and a ribbon by which the user information of the user can be read with infrared light or ultraviolet light [The document can be printed by infrared or ultraviolet inks excited in the corresponding bands and can be read in any bands (optical, infrared, ultraviolet) depending on the security demands of the system exploitation. At the same time the document can be printed by the optically visible inks with special luminance and kinetic properties that include different color and decay times of the luminance processes, p0054].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani in view of Endo the support whereby the printed code can be read with infrared light or ultraviolet light as disclosed by Deguillaume because it would allow for positive user recognition.

Regarding claim 7: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Kakutani appears to fail to explicitly disclose wherein the circuitry is further configured to read the embedded user information embedded in the image of the document, and determine whether copying of the document is allowed based on the embedded user information that is read.  
Endo discloses wherein the circuitry is further configured to read the embedded user information embedded in the image of the document, and determine whether copying of the document is allowed based on the embedded user information that is read [The digital watermark data Dw illustrated in the drawing as an example contains information regarding "Division: Product planning division", "Name: Taro OKI" of a person who prepared the "PRODUCT PLANNING PAPER", "Date and Time of Production: Jan. 1, 2004, 10:00 a.m." and "Allowable Number of Copying: One", p0034].  
It would have been obvious to persons of ordinary skill in the art to have included in the system taught by Kakutani the support whereby the embedded information determines whether copying of the document is allowed based on the embedded user information that is read as taught by Endo because it prevents unauthorized actions thereby preserving the integrity of the document according to the embedded intent.

Regarding claim 8: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Kakutani does not disclose the details of the printed code.
Endo discloses wherein the new user information embedded by the circuitry further includes attribute information related to copy processing that is executed according to the instruction for copying input by the user [The digital watermark data Dw' includes information representing the number of times of copying ("first copy"), "Personal Identification Number: 123456" of personal identification information Did, "Division: Operation Division" and "Name: Jiro OKI" of the person who copies, "System Identification code: xyz5678-zz" of the system identification information Dis, and "Date and Time of Copying: Jan. 7, 2004 1:00 p.m.", in addition to the digital watermark data Dw before copying, p0067].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani the support encoding attribute information as disclosed by Endo because it would allow for positive tracking of the document as discussed by Endo in at least paragraph 0068.
Deguillaume also discloses wherein the user information embedded by the circuitry further includes attribute information related to copy processing that is executed according to the instruction for copying input by the user [The embedded data can contain information about the document ownership and its identification number, the computer name and IP-address, login access and network properties once logged in, the personal data of the author, including biometrical data (iris, fingerprint, photograph, voice sample), the date, time and place where the document was issued, the destination, etc., p0054].

Regarding claim 11: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1, further comprising: a memory that stores at least one of the biometric information of the user acquired by the image forming apparatus and the new user information embedded in the copied image [a storing unit (e.g. a Hard Disk, a memory) ... the controlling unit decodes the detected code to obtain code information, and stores the obtained code information. In S304, the controlling unit determines whether user information is included in the original user information block of the obtained code information, p0026 & p0043].  

Regarding claim 12: Kakutani in view of Endo and Deguillaume discloses an image forming system, comprising: the image forming apparatus according to claim 1; and an information processing apparatus communicably connected with the image forming apparatus, including a memory that stores at least one of the biometric information of the user acquired by the image forming apparatus and the new user information embedded in the copied image [the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions [e.g. image processing apparatus] ... computer may comprise one or more of a central processing unit (CPU), micro processing unit (MPU), or other circuitry, and may include a network of separate computers or separate computer processors. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium, p0073].  
Kakutani nor Endo does not appear to disclose where the information of the user is biometric information.
Deguillaume discloses where it is well-known that embedded user information can include biometric information of the user [The embedded data can contain information about the document ownership and its identification number, the computer name and IP-address, login access and network properties once logged in, the personal data of the author, including biometrical data (iris, fingerprint, photograph, voice sample), the date, time and place where the document was issued, the destination, etc., p0054].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani in view of Endo the support whereby the user information includes biometric information as disclosed by Deguillaume because it would allow for positive user recognition.

Regarding claims 13 and 14: the method and program herein have been executed or performed by the apparatus of claim(s) 1 and are therefore likewise rejected.

Regarding claim 15: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus of claim 8
Kakutani appears to fail to disclose wherein the attribute information embedded by the circuitry includes at least one of a name of the image forming apparatus and a location of the image forming apparatus. 
Endo discloses wherein the attribute information embedded by the circuitry includes at least one of a name of the image forming apparatus and a location of the image forming apparatus ["System Identification code: xyz5678-zz" of the system identification information ... the system identification information Dis which is unique information assigned to the machine used for the copying are embedded into the copied image data each time when the watermarked image data D1 is copied, p0067]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani the support for including the attribute information embedded by the circuitry includes at least one of a name of the image forming apparatus and a location of the image forming apparatus as disclosed by Endo because providing copy tracing for security of the document as discussed by Endo in at least paragraph 0068.

Regarding claim 16: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus of claim 1.
Endo discloses a general embodiment wherein the image forming apparatus [i.e. multifunctional device] configured to allow a user to determine the allowable number of copies to be made of a document where the user making this determination is embedded in the document watermark [Allowable Number of Copying: One as shown in Figure 3, p0034 & p0041]. Endo also discloses an additional embodiment where each individual making a copy thereafter has their information appended to the original user’s information so that traceability of the document is provided [when determining that the personal identification information Did is acquired in the Step S31, the watermark generating component 22 adds both of the personal identification information Did and the system identification information Dis to the digital watermark data Dw before copying, thereby to generate new digital watermark data Dw' as shown in Figure 12, p0067-0068].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kakutani the support to determine whether the image of the document to be copied already includes the existing user information of at least two users, and in response to determining that the image of the document to be copied already includes the existing user information of the at least two users, determine that the document cannot be copied based on the disclosure of Endo teaching both of these limitations as a combination because it provides limited copying as intended by the user who has the first embedded information while tracking any user that makes a subsequent copy. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani (US PgPub 20120140258) in view of Endo et al., (US PgPub 20080028221) and in further view of Deguillaume et al. (US PgPub 20060075241) and Meadow et al. (US PgPub 20030089764).
Regarding claim 4: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Neither Kakutani, Endo nor Deguillaume appear to disclose wherein in response to an instruction for displaying user information, after the copied image is output from the image forming device, the circuitry is further configured to read the copied image to obtain the embedded user information that has been embedded in the copied image.  
Meadow discloses in a well-known, related system from the same field of endeavor [Abstract] wherein in response to an instruction for displaying user information, the circuitry further reads the user information that has been embedded in the copied image [the bar code information is read by the official using a bar code scanner or the like, and the information is decoded by a decoding mechanism coupled to the scanner. The decoded information is provided to the airline official in a convenient manner. For example, it can be provided in textual form on a display of a computer monitor coupled to the decoding mechanism, p0036].
It would have been obvious to persons of ordinary skill in the art to have included in the system taught by Kakutani in view of Endo and Deguillaume the utilization of displaying the embedded information as taught by Meadow because it provides the necessary means to verify the information embedded therein as well as identify the owner of the document as discussed by Meadow in at least paragraphs 0006-0008.

Regarding claim 5: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 4.
Neither Kakutani, Endo nor Deguillaume appear to explicitly disclose wherein the circuitry is further configured to control a display to display information on the user who input the instruction for copying of the images based on analyzing the obtained embedded user information.  
Meadow discloses wherein the circuitry is further configured to control a display to display information on the user who input the instruction for copying of the images based on analyzing the obtained embedded user information [the bar code information is read by the official using a bar code scanner or the like, and the information is decoded by a decoding mechanism coupled to the scanner. The decoded information is provided to the airline official in a convenient manner [interpreted as displaying all the embedded information]. For example, it can be provided in textual form on a display of a computer monitor coupled to the decoding mechanism, p0036].
It would have been obvious to persons of ordinary skill in the art to have included in the system taught by Kakutani in view of Endo and Deguillaume the utilization of displaying all the embedded information as taught by Meadow because it provides the necessary means verify the information embedded therein as well as identify the owner of the document as discussed by Meadow in at least paragraphs 0006-0008.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani (US PgPub 20120140258) in view of Endo et al., (US PgPub 20080028221) and in further view of Deguillaume et al. (US PgPub 20060075241) and Carr et al. (US PgPub 20040158724).
Regarding claim 9: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Neither Kakutani, Endo nor Deguillaume appear to explicitly disclose wherein when the instruction for copying input by the user instructs to perform double-sided copying, the circuitry is further configured to embed the new user information on both sides of the recording medium.  
Carr discloses wherein the circuitry embeds the user information on both sides of the recording medium [the same watermark may be encoded in different places (e.g., on front and reverse sides of a document) [interpreted as somehow requiring a duplex printing command in order to print on both sides of the document such that the new user would be included in both watermark placements]. A different embedded pattern can be used in different places to encode the same watermark payload, p0026].
It would have been obvious to persons of ordinary skill in the art to have included in the system taught by Kakutani in view of Deguillaume the support for embedding the new user information on both sides of the recording medium as disclosed by Carr because it provides additional protection of the document from tampering.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani (US PgPub 20120140258) in view of Endo et al., (US PgPub 20080028221) and in further view of Deguillaume et al. (US PgPub 20060075241) and Nakayama (US PgPub 20070263241).
Regarding claim 10: Kakutani in view of Endo and Deguillaume discloses the image forming apparatus according to claim 1.
Neither Kakutani, Endo nor Deguillaume appear to explicitly disclose wherein when the instruction for copying input by the user instructs to perform one of reduction in size of the copied image, the circuitry is further configured to embed the new user information, without reducing a size of the user information while reducing the size of the copied image.  
Nakayama discloses in a well-known, related system from the same field of endeavor [Abstract] wherein when the instruction for copying instructs to perform one of scale-up copying, scale-down copying, and multiple-page copying, each of which requires reduction in size of the copied image, the image forming device embeds the new user information without reducing a size of the user information [in case the PDF direct-print function is used to reconstruct an image with a tint block or watermark being appended to the latter, the tint block or watermark is used only in printing, so that an image of which the final form is put in consideration can be printed being added to a PDF file. According to an embodiment, the size of an output tint block can be fixed independently of any layout selected by the user and thus the size of a tint block will be valid as it is ... an embodiment fixes a print layout, when the tint block function is selected, by prohibiting various layouts from being changed so that printing will be made only in a fixed size of PDF. Use of this method allows the user to have a result of tint-block print in a regular size. Also, different from the tint-block function, the watermark function permits to change only the size of characters and images and thus it is not to be prohibited. It is prohibited only when the tint block-function is selected to change the print layout, p0068-0069].
It would have been obvious to persons of ordinary skill in the art to have included in the system taught by Kakutani in view of Endo and Deguillaume the support for maintaining the embedded data regardless whether the image is to be enlarged or reduced as taught by Nakayama to maintain the validity of the embedded data as taught by Nakayama in at least paragraph 0068.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672